--------------------------------------------------------------------------------

PURCHASE AGREEMENT

                                           THIS PURCHASE AGREEMENT, dated as of
February 28, 2014, is entered into by and among Lithium Exploration Group, Inc.,
a Nevada corporation (the “Company”), and VISTA CAPITAL INVESTMENTS, LLC (the
“Purchaser”).

W I T N E S S E T H:

                                           WHEREAS, the Company and the
Purchaser are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration for offers and sales to
accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act; and

                                           WHEREAS, the Purchaser wishes to
purchase a 12% Convertible Promissory Note of the Company (the “Note”), subject
to and upon the terms and conditions of this Agreement and acceptance of this
Agreement by the Company, on the terms and conditions referred to herein.

                                           NOW THEREFORE, in consideration of
the premises and the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

                                           1.                      AGREEMENT TO
PURCHASE; PURCHASE PRICE.

                                           a.                      Purchase.

                                           (i)                     Subject to
the terms and conditions of this Agreement and the other Transaction Documents,
the Purchaser hereby agrees to purchase a Note in the aggregate amount of
$110,000 (the “Purchase Amount”), which includes the aggregate principal sum of
$100,000 (one hundred thousand dollars) advanced by the Purchaser, and a 10%
original issue discount. which Note shall be funded and issuable as follows:

                                           (a)                    $100,000 of
the Note shall be funded and issued by February 28, 2014.

                                           (ii)                    The Note
referred to herein shall be in the form of Annex I annexed hereto.

                                           (iii)                   In
consideration for the Purchaser agreeing to Purchase the Note, the Company
agrees to issue to the Purchaser the Warrants (as defined herein) in the form of
Annex II hereto. Additional provisions relating to the Warrants are provided
below.

                                           (iv)                  The purchase of
the Note and the issuance of the Warrants to the Purchaser and the other
transactions contemplated hereby are sometimes referred to herein and in the
other Transaction Documents as the purchase and sale of the Securities (as
defined below), and are referred to collectively as the “Transactions”.

Page 1

--------------------------------------------------------------------------------

                                            b.                      Certain
Definitions. As used herein, each of the following terms has the meaning set
forth below, unless the context otherwise requires:

                                            “Affiliate” means, with respect to a
specific Person referred to in the relevant provision, another Person who or
which controls or is controlled by or is under common control with such
specified Person.

                                            “Certificate” means the original
signed Notes duly executed by the Company.

                                            “Closing Date” means the date of the
closing of the issuance of Notes.

                                            “Common Stock Equivalents” means any
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock.

                                            “Company Control Person” means each
director, executive officer, promoter, and such other Persons as may be deemed
in control of the Company pursuant to Rule 405 under the 1933 Act or Section 20
of the 1934 Act (as defined below).

                                            “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

                                            “Holder” means the Person holding
the relevant Securities at the relevant time.

                                             “Last Audited Date” means December
31, 2013.

                                            “Purchaser Control Person” means
each director, executive officer, promoter, and such other Persons as may be
deemed in control of the Purchaser pursuant to Rule 405 under the 1933 Act or
Section 20 of the 1934 Act.

                                            “Material Adverse Effect” means an
event or combination of events, which individually or in the aggregate, would
reasonably be expected to (w) adversely affect the legality, validity or
enforceability of the Securities or any of the Transaction Documents, (x) have
or result in a material adverse effect on the results of operations, assets,
prospects, or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, (y) adversely impair the Company's ability to
perform fully on a timely basis its obligations under any of the Transaction
Documents or the transactions contemplated thereby, or (z) materially and
adversely affect the value of the rights granted to the Purchaser in the
Transaction Documents.

                                            “Person” means any living person or
any entity, such as, but not necessarily limited to, a corporation, partnership
or trust.

Page 2

--------------------------------------------------------------------------------

                                            “Principal Trading Market” means the
Over the Counter Bulletin Board or such other market on which the Common Stock
is principally traded at the relevant time.

                                            “Securities” means the Note, the
Warrants, the Warrant Shares, and any shares of common stock of the Company that
may be issued to the Purchaser in connection with any other agreements between
the parties.

                                            “Shares” means the shares of
representing any or all of common shares underlying the Note and the Warrant
Shares.

                                            “State of Incorporation” means
Nevada.

                                            “Subsidiary” means any subsidiary of
the Company.

                                            “Trading Day” means any day during
which the Principal Trading Market shall be open for business.

                                            “Transfer Agent” means, at any time,
the transfer agent for the Company’s Common Stock.

                                            “Transaction Documents” means this
Purchase Agreement, the Note, the form of Warrant and includes all ancillary
documents referred to in those agreements.

                                            “Warrants” means, collectively,
share purchase warrants entitling the Purchaser to acquire Shares of the
Company’s common stock, and the number of Warrants issuable shall be determined
by the Purchase Amount divided by the conversion price of the Notes on the
initial Closing Date, multiplied by 150%.

                                            “Warrant Shares” means shares of
Common Stock underlying the Warrants.

                                            c.                      Form of
Payment; Delivery of Certificates.

                                            (i)                      The
Purchaser shall pay the Purchase Amount by delivering immediately available good
funds in United States Dollars to the Company on the applicable Closing Date.

                                            (ii)                     On the
applicable Closing Date, the Company shall deliver the Certificates and the
Warrants, each duly executed on behalf of the Company to the Purchaser.

                                            (iii)                    By signing
this Agreement, each of the Purchaser and the Company agrees to all of the terms
and conditions of the Transaction Documents, all of the provisions of which are
incorporated herein by this reference as if set forth in full.

                                            d.                       Method of
Payment. Payment of the Purchase Amount shall be made by wire transfer of funds
to:

Page 3

--------------------------------------------------------------------------------



Account Name: Lithium Exploration Group
Account Address: 3200 N. Hayden Road Suite 235 Scottsdale, AZ 85251
ABA Routing Number: 122100024
Account Number: 943483230
Bank Name: JPMORGAN CHASE BANK


                                            2.                      PURCHASER
REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.

                                            The Purchaser represents and
warrants to, and covenants and agrees with, the Company as follows:

                                            a.                      Without
limiting Purchaser's right to sell the Securities pursuant to an effective
registration statement or otherwise in compliance with the 1933 Act, the
Purchaser is purchasing the Securities for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.

                                            b.                      The
Purchaser is (i) an “accredited investor” as that term is defined in Rule 501 of
the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the related documents, (iii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its Affiliates or selling agents), to protect its own interests in connection
with the transactions described in this Agreement, and the related documents,
and to evaluate the merits and risks of an investment in the Securities, and
(iv) able to afford the entire loss of its investment in the Securities.

                                            c.                      All
subsequent offers and sales of the Securities by the Purchaser shall be made
pursuant to registration of the relevant Securities under the 1933 Act or
pursuant to an exemption from registration.

                                            d.                      The
Purchaser understands that the Securities are being offered and sold to it in
reliance on specific exemptions from the registration requirements of the 1933
Act and state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

                                            e.                      The
Purchaser and its advisors, if any, have been furnished with or have been given
access to all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by the Purchaser, including those set forth on in any annex
attached hereto. The Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and its management and have received
complete and satisfactory answers to any such inquiries. Without limiting the
generality of the foregoing, the Purchaser has also had the opportunity to
obtain and to review the Company's filings on EDGAR (collectively, the
“Company's SEC Documents”).

Page 4

--------------------------------------------------------------------------------

                                            f.                      The
Purchaser understands that its investment in the Securities involves a high
degree of risk.

                                            g.                      The
Purchaser hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any of its officers, directors and employees or any of their respective
attorneys or agents, except as specifically set forth herein.

                                            h.                      The
Purchaser understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities.

                                            i.                      This
Agreement and the other Transaction Documents to which the Purchaser is a party,
and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Purchaser and are valid and
binding agreements of the Purchaser enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.

                                            3.                      COMPANY
REPRESENTATIONS, ETC. The Company represents and warrants to the Purchaser as of
the date hereof and as of the Closing Date.

                                            a.                      Rights of
Others Affecting the Transactions. There are no preemptive rights of any
shareholder of the Company, as such, to acquire the Note, or any shares of the
Company’s common stock that may be issued to the Purchaser in connection with
any other agreements between the parties, in the event such shares are issued.
No party other than a Purchaser has a currently exercisable right of first
refusal which would be applicable to any or all of the transactions contemplated
by the Transaction Documents.

                                            b.                      Status. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has the requisite corporate power to
own its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have or result in a
Material Adverse Effect. The Company has registered its stock and is obligated
to file reports pursuant to Section 12 or Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”). The Common Stock is, or
immediately following the Closing Date will be, quoted on the Principal Trading
Market. The Company has received no notice, either oral or written, with respect
to the continued eligibility of the Common Stock for such quotation on the
Principal Trading Market, and the Company has maintained all requirements on its
part for the continuation of such quotation.

                                            c.                      Authorized
Shares.

                                            (i)                      The
authorized capital stock of the Company consists of 500,000,000 shares of Common
Stock, $0.001 par value.

Page 5

--------------------------------------------------------------------------------

                                            (ii)                      The
Company has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares on the Closing Date.

                                            (iii)                      As of the
Closing Date, the Shares shall have been duly authorized by all necessary
corporate action on the part of the Company, and, when issued on the Closing
Date or pursuant to other relevant provisions of the Transaction Documents, in
each case in accordance with their respective terms, will be duly and validly
issued, fully paid and non-assessable and will not subject the Holder thereof to
personal liability by reason of being such Holder.

                                            d.                      Transaction
Documents and Stock. This Agreement and each of the other Transaction Documents,
and the transactions contemplated thereby, have been duly and validly authorized
by the Company, this Agreement has been duly executed and delivered by the
Company and this Agreement is, and the Note and each of the other Transaction
Documents, when executed and delivered by the Company, will be, valid and
binding agreements of the Company enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors' rights generally.

                                            e.                     
Non-contravention. The execution and delivery of this Agreement and each of the
other Transaction Documents by the Company, the issuance of the Securities, and
the consummation by the Company of the other transactions contemplated by this
Agreement, each of the Notes and the other Transaction Documents do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the certificate of
incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.

                                            f.                      Approvals.
No authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the shareholders of the Company is required to be obtained by the Company for
the issuance and sale of the Securities to the Purchaser as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.

                                            g.                      Filings.
None of the Company’s SEC Documents contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein
in light of the circumstances under which they were made, not misleading.

Page 6

--------------------------------------------------------------------------------

                                            h.                      Absence of
Certain Changes. Since the Last Audited Date, there has been no material adverse
change and no Material Adverse Effect, except as disclosed in the Company’s SEC
Documents. Since the Last Audited Date, except as provided in the Company’s SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to shareholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts owed to the Company
by any third party or claims of the Company against any third party, except in
the ordinary course of business consistent with past practices; (v) waived any
rights of material value, whether or not in the ordinary course of business, or
suffered the loss of any material amount of existing business; (vi) made any
increases in employee compensation, except in the ordinary course of business
consistent with past practices; or (vii) experienced any material problems with
labor or management in connection with the terms and conditions of their
employment.

                                            i.                      Full
Disclosure. To the best of the Company’s knowledge, there is no fact known to
the Company (other than general economic conditions known to the public
generally or as disclosed in the Company’s SEC Documents) that has not been
disclosed in writing to the Purchaser that would reasonably be expected to have
or result in a Material Adverse Effect.

                                            j.                      Absence of
Litigation. There is no action, suit, proceeding, inquiry or investigation
before or by any court, public board or body pending or, to the knowledge of the
Company, threatened against or affecting the Company before or by any
governmental authority or nongovernmental department, commission, board, bureau,
agency or instrumentality or any other person, wherein an unfavorable decision,
ruling or finding would have a Material Adverse Effect or which would adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, any of the Transaction Documents. The
Company is not aware of any valid basis for any such claim that (either
individually or in the aggregate with all other such events and circumstances)
could reasonably be expected to have a Material Adverse Effect. There are no
outstanding or unsatisfied judgments, orders, decrees, writs, injunctions or
stipulations to which the Company is a party or by which it or any of its
properties is bound, that involve the transaction contemplated herein or that,
alone or in the aggregate, could reasonably be expect to have a Material Adverse
Effect.

                                            k.                      Absence of
Events of Default. Except as set forth in Section 3(e) and 3(g) hereof, (i)
neither the Company nor any of its subsidiaries is in default in the performance
or observance of any material obligation, agreement, covenant or condition
contained in any material indenture, mortgage, deed of trust or other material
agreement to which it is a party or by which its property is bound, and (ii) no
Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company or its subsidiary is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (or its equivalent term) (as so defined in such agreement), has
occurred and is continuing, which would have a Material Adverse Effect.

Page 7

--------------------------------------------------------------------------------

                                            l.                      No
Undisclosed Liabilities or Events. To the best of the Company’s knowledge, the
Company has no liabilities or obligations other than those disclosed in the
Transaction Documents or the Company's SEC Documents or those incurred in the
ordinary course of the Company's business since the Last Audited Date, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect. No event or circumstances has occurred or exists with respect to the
Company or its properties, business, operations, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed. There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (x) change the articles or certificate of
incorporation or other charter document or by-laws of the Company, each as
currently in effect, with or without shareholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the shareholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.

                                            m.                      No
Integrated Offering. Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, at any time
since December 31, 2007, made any offer or sales of any security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.

                                            n.                      Dilution.
Any shares of the Company’s common stock issued to the Purchaser in connection
with any agreements between the parties hereto, in the event such shares are
issued may have a dilutive effect on the ownership interests of the other
shareholders (and Persons having the right to become shareholders) of the
Company. The Company's executive officers and directors have studied and fully
understand the nature of the Securities being sold hereby and recognize that
they have such a potential dilutive effect. The board of directors of the
Company has concluded, in its good faith business judgment, that such issuance
is in the best interests of the Company.

                                            o.                     
Confirmation. The Company confirms that all statements of the Company contained
herein shall survive acceptance of this Agreement by the Purchaser. The Company
agrees that, if any events occur or circumstances exist prior to the Closing
Date or the release of the Purchase Amount to the Company which would make any
of the Company’s representations, warranties, agreements or other information
set forth herein materially untrue or materially inaccurate as of such date, the
Company shall immediately notify the Purchaser (directly or through its counsel,
if any) in writing prior to such date of such fact, specifying which
representation, warranty or covenant is affected and the reasons therefor.

                                            p.                     
Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Agreement has been (or upon delivery will have been) duly executed
by the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

Page 8

--------------------------------------------------------------------------------

                                            q.                      SEC Reports;
Financial Statements. Other than as previously disclosed to the Purchaser, the
Company has filed all reports required to be filed by it under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the “SEC Reports”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

                                            r.                     
Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management's general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company's most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared. The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the date prior to the filing date of the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the Company's knowledge,
in other factors that could significantly affect the Company's internal
controls.

Page 9

--------------------------------------------------------------------------------

                                            s.                      Tax Status.
Except for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company and
each Subsidiary has filed all necessary federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and the Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any Subsidiary.

                                            t.                      No
Disagreements with Accountants and Lawyers. There are no disagreements of any
kind presently existing, or reasonably anticipated by the Company to arise,
between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers. By making this representation the Company does not, in
any manner, waive the attorney/client privilege or the confidentiality of the
communications between the Company and its lawyers.

                                            4.                      CERTAIN
COVENANTS AND ACKNOWLEDGMENTS.

                                            a.                      Transfer
Restrictions. The Purchaser acknowledges that (1) the Securities have not been
and are not being registered under the provisions of the 1933 Act and, the
Shares have not been and are not being registered under the 1933 Act, and may
not be transferred unless (A) subsequently registered thereunder or (B) the
Purchaser shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; (2) any sale of the Securities made in
reliance on Rule 144 promulgated under the 1933 Act (“Rule 144") may be made
only in accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities (other than pursuant to the Registration
Rights Provisions) under the 1933 Act or to comply with the terms and conditions
of any exemption thereunder.

                                            b.                      Restrictive
Legend. The Purchaser acknowledges and agrees that the certificates and other
instruments representing any of the Securities shall bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.”

Page 10

--------------------------------------------------------------------------------

                                            c.                      Filings. The
Company undertakes and agrees to make all necessary filings in connection with
the sale of the Securities to the Purchaser under any United States laws and
regulations applicable to the Company, or by any domestic securities exchange or
trading market, and to provide a copy thereof to the Purchaser promptly after
such filing.

                                            d.                      Reporting
Status. So long as the Purchaser beneficially owns any of the Securities, the
Company shall file all reports required to be filed with the SEC pursuant to
Section 13 or 15(d) of the 1934 Act, shall take all reasonable action under its
control to ensure that adequate current public information with respect to the
Company, as required in accordance with Rule 144(c)(2) of the 1933 Act, is
publicly available, and shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination. The Company will take all
reasonable action under its control to maintain the continued listing and
quotation and trading of its Common Stock on the Principal Trading Market or a
listing on the NASDAQ/Small Cap or National Markets and, to the extent
applicable to it, will comply in all material respects with the Company’s
reporting, filing and other obligations under the by-laws or rules of the
Principal Trading Market and/or the National Association of Securities Dealers,
Inc., as the case may be, applicable to it for so long as the Purchaser
beneficially owns any of the Securities.

                                            e.                      Use of
Proceeds. The Company will use the proceeds received hereunder (excluding
amounts paid by the Company for legal fees in connection with the sale of the
Securities) for working capital.

                                            f.                      Warrant. The
Company agrees to issue the Warrants to the Purchaser on the applicable Closing
Dates. The form of Warrant is provided in Annex II annexed hereto, the terms of
which are incorporated herein by reference.

                                            g.                      Publicity,
Filings, Releases, Etc. Each of the parties agrees that it will not disseminate
any information relating to the Transaction Documents or the transactions
contemplated thereby, including issuing any press releases, holding any press
conferences or other forums, or filing any reports (collectively, “Publicity”),
without giving the other party reasonable advance notice and an opportunity to
comment on the contents thereof. Neither party will include in any such
Publicity any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included. In
furtherance of the foregoing, the Company will provide to the Purchaser drafts
of the applicable text of the first filing of a Current Report on Form 8-K or a
Quarterly or Annual Report on Form 10-Q or 10-K intended to be made with the SEC
which refers to the Transaction Documents or the transactions contemplated
thereby as soon as practicable (but at least two (2) Trading Days before such
filing will be made) will not include in such filing any statement or statements
or other material to which the other party reasonably objects, unless in the
reasonable opinion of counsel to the party proposing such statement, such
statement is legally required to be included. Notwithstanding the foregoing,
each of the parties hereby consents to the inclusion of the text of the
Transaction Documents in filings made with the SEC as well as any descriptive
text accompanying or part of such filing which is accurate and reasonably
determined by the Company’s counsel to be legally required. Notwithstanding, but
subject to, the foregoing provisions of this Section 4(i), the Company will,
after the Closing Date, promptly file a Current Report on Form 8-K or, if
appropriate, a quarterly or annual report on the appropriate form, referring to
the transactions contemplated by the Transaction Documents.

Page 11

--------------------------------------------------------------------------------

                                            5.                      TRANSFER
AGENT INSTRUCTIONS.

                                            a.                      The Company
warrants that, with respect to the Securities, other than the stop transfer
instructions to give effect to Section 4(a) hereof, it will give its transfer
agent no instructions inconsistent with instructions to issue Common Stock to
the Holder as contemplated in the Transaction Documents. Nothing in this Section
shall affect in any way the Purchaser's obligations and agreement to comply with
all applicable securities laws upon resale of the Securities. If the Purchaser
provides the Company with an opinion of counsel reasonably satisfactory to the
Company that registration of a resale by the Purchaser of any of the Securities
in accordance with clause (1)(B) of Section 4(a) of this Agreement is not
required under the 1933 Act, the Company shall (except as provided in clause (2)
of Section 4(a) of this Agreement) permit the transfer or reissue of the Shares
represented by one or more certificates for Common Stock without legend (or
where applicable, by electronic registration) in such name and in such
denominations as specified by the Purchaser.

                                            b.                      The Company
will authorize the Transfer Agent to give information relating to the Company
directly to the Holder or the Holder’s representatives upon the request of the
Holder or any such representative, to the extent such information relates to (i)
the status of shares of Common Stock issued or claimed to be issued to the
Holder in connection with a Notice of Exercise or transfer of Pledged Shares to
the Holder, or (ii) the aggregate number of outstanding shares of Common Stock
of all shareholders (as a group, and not individually) as of a current or other
specified date. At the request of the Holder, the Company will provide the
Holder with a copy of the authorization so given to the Transfer Agent.

                                            6.                      CLOSING
DATE.

                                            a.                      The
respective Closing Date shall occur as indicated in Section 1(a)(1) after each
of the conditions contemplated by Sections 7 and 8 hereof shall have either been
satisfied or been waived by the party in whose favor such conditions run.

                                            b.                      The closing
of the Transactions shall occur on the respective Closing Date at the offices of
the Purchaser and shall take place no later than 3:00 P.M., PST, on such day or
such other time as is mutually agreed upon by the Company and the Purchaser.

                                            7.                      CONDITIONS
TO THE COMPANY'S OBLIGATION TO SELL.

                                            The Purchaser understands that the
Company's obligation to sell the Note and the Warrants to the Purchaser pursuant
to this Agreement on the Closing Date is conditioned upon:

Page 12

--------------------------------------------------------------------------------

                                            a.                      The
execution and delivery of this Agreement by the Purchaser;

                                            b.                      Delivery by
the Purchaser to the Company of good funds as payment in full of an amount equal
to the Purchase Amount in accordance with this Agreement;

                                            c.                      The accuracy
on such Closing Date of the representations and warranties of the Purchaser
contained in this Agreement, each as if made on such date, and the performance
by the Purchaser on or before such date of all covenants and agreements of the
Purchaser required to be performed on or before such date; and

                                            d.                      There shall
not be in effect any law, rule or regulation prohibiting or restricting the
transactions contemplated hereby, or requiring any consent or approval which
shall not have been obtained.

                                            8.                      CONDITIONS
TO THE PURCHASER'S OBLIGATION TO PURCHASE.

                                            The Company understands that the
Purchaser’s obligation to purchase any Notes and its acceptance of any shares of
the Company’s common stock that may be issued in connection with any agreements
between the parties hereto on a Closing Date is conditioned upon:

                                            a.                      The
execution and delivery of this Agreement and the other Transaction Documents by
the Company;

                                            b.                      Delivery by
the Company to the Purchaser of the Certificates in accordance with this
Agreement or any other agreements between the parties;

                                            c.                      The
execution and delivery of the Warrants;

                                            d.                      The accuracy
in all material respects on the Closing Date of the representations and
warranties of the Company contained in this Agreement, each as if made on such
date, and the performance by the Company on or before such date of all covenants
and agreements of the Company required to be performed on or before such date;

                                            e.                      The Company
must be current with all required Exchange Act filings.

                                            f.                      There shall
not be in effect any law, rule or regulation prohibiting or restricting the
transactions contemplated hereby, or requiring any consent or approval which
shall not have been obtained; and

                                            g.                      From and
after the date hereof to and including the Closing Date, each of the following
conditions will remain in effect: (i) the trading of the Common Stock shall not
have been suspended by the SEC or on the Principal Trading Market; (ii) trading
in securities generally on the Principal Trading Market shall not have been
suspended or limited; (iii) no minimum prices shall been established for
securities traded on the Principal Trading Market; and (iv) there shall not have
been any Material Adverse Effect in regards to the Company.

Page 13

--------------------------------------------------------------------------------

                                            9.                      REGISTRATION
RIGHTS

                                            If at any time after the Closing
Date there is not an effective registration statement covering all of the then
issued and outstanding Shares and Warrant Shares (the “Registrable Securities”)
and the Company determines to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, but excluding Forms
S-4 or S-8 and similar forms which do not permit such registration, then the
Company shall send to each holder of any of the Registrable Securities written
notice of such determination and, if within fifteen calendar days after receipt
of such notice, any such holder shall so request in writing, the Company shall
include in such registration statement all or any part of the Registrable
Securities, provided that the inclusion of such Registrable Securities will be
subject to customary underwriter cutbacks applicable to all holders of
registration rights and minimum cutbacks in accordance with guidance provided by
the Securities and Exchange Commission (including, but not limited to, Rule
415). The obligations of the Company under this Section may be waived by any
holder of any of the Registrable Securities entitled to registration rights
under this Section 9. The holders whose Registrable Securities are included or
required to be included in such registration statement are granted the same
rights, benefits, liquidated or other damages and indemnification granted to
other holders of securities included in such registration statement. In no event
shall the liability of any holder of Registrable Securities or permitted
successor in connection with any Registrable Securities included in any such
registration statement be greater in amount than the dollar amount of the net
proceeds actually received by such holder upon the sale of the Registrable
Securities sold pursuant to such registration or such lesser amount in
proportion to all other holders of Registrable Securities included in such
registration statement. All expenses incurred by the Company in complying with
Section 9, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called "Selling Expenses." The Company will pay all
Registration Expenses in connection with the registration statement under
Section 9. Selling Expenses in connection with each registration statement under
Section 9 shall be borne by the holder and will be apportioned among such
holders in proportion to the number of Registrable Securities included therein
for a holder relative to all the securities included therein for all selling
holders, or as all holders may agree. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular holder that
such holder shall furnish to the Company in writing such information and
representation letters, including a completed form of a securityholder
questionnaire, with respect to itself and the proposed distribution by it as the
Company may reasonably request to assure compliance with federal and applicable
state securities laws. Shares shall cease to be Registrable Securities pursuant
to this Section 9 upon the earliest to occur of the following: (A) a sale
pursuant to a registration statement or Rule 144 under the Securities Act (in
which case, only such security sold by the holder shall cease to be a
Registrable Security); or (B) becoming eligible for resale by the holder under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required thereunder and without volume or
manner-of-sale restrictions, pursuant to a written opinion letter to such
effect, addressed, delivered and acceptable to the Company’s transfer agent.

Page 14

--------------------------------------------------------------------------------

                                            10. INDEMNIFICATION AND
REIMBURSEMENT.

                                            a.                     
(i)                      The Company agrees to indemnify and hold harmless the
Purchaser and its officers, directors, employees, and agents, and each Purchaser
Control Person from and against any losses, claims, damages, liabilities or
expenses incurred (collectively, “Damages”), joint or several, and any action in
respect thereof to which the Purchaser, its partners, Affiliates, officers,
directors, employees, and duly authorized agents, and any such Purchaser Control
Person becomes subject to, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Company contained in this Agreement, as
such Damages are incurred, except to the extent such Damages result primarily
from Purchaser's failure to perform any covenant or agreement contained in this
Agreement or the Purchaser's or its officer’s, director’s, employee’s, agent’s
or Purchaser Control Person’s negligence, recklessness or bad faith in
performing its obligations under this Agreement.

                                                             
       (ii)                      The Company hereby agrees that, if the
Purchaser, other than by reason of its negligence, illegal or willful misconduct
(in each case, as determined by a non-appealable judgment to such effect), (x)
becomes involved in any capacity in any action, proceeding or investigation
brought by any shareholder of the Company, in connection with or as a result of
the consummation of the transactions contemplated by this Agreement or the other
Transaction Documents, or if the Purchaser is impleaded in any such action,
proceeding or investigation by any Person, or (y) becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC, any
self-regulatory organization or other body having jurisdiction, against or
involving the Company or in connection with or as a result of the consummation
of the transactions contemplated by this Agreement or the other Transaction
Documents, or (z) is impleaded in any such action, proceeding or investigation
by any Person, then in any such case, the Company shall indemnify, defend and
hold harmless the Purchaser from and against and in respect of all losses,
claims, liabilities, damages or expenses resulting from, imposed upon or
incurred by the Purchaser, directly or indirectly, and reimburse such Purchaser
for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith, as such
expenses are incurred. The indemnification and reimbursement obligations of the
Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Purchaser who are actually named in such action,
proceeding or investigation, and partners, directors, agents, employees and
Purchaser Control Persons (if any), as the case may be, of the Purchaser and any
such Affiliate, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, the
Purchaser, any such Affiliate and any such Person. The Company also agrees that
neither the Purchaser nor any such Affiliate, partner, director, agent, employee
or Purchaser Control Person shall have any liability to the Company or any
Person asserting claims on behalf of or in right of the Company in connection
with or as a result of the consummation of this Agreement or the other
Transaction Documents, except as may be expressly and specifically provided in
or contemplated by this Agreement.

Page 15

--------------------------------------------------------------------------------

                                            b.                      All claims
for indemnification by any Indemnified Party (as defined below) under this
Section shall be asserted and resolved as follows:

                                                           
          (i)                      In the event any claim or demand in respect
of which any Person claiming indemnification under any provision of this Section
(an “Indemnified Party”) might seek indemnity under paragraph (a) of this
Section is asserted against or sought to be collected from such Indemnified
Party by a Person other than a party hereto or an Affiliate thereof (a “Third
Party Claim”), the Indemnified Party shall deliver a written notification,
enclosing a copy of all papers served, if any, and specifying the nature of and
basis for such Third Party Claim and for the Indemnified Party's claim for
indemnification that is being asserted under any provision of this Section
against any Person (the “Indemnifying Party”), together with the amount or, if
not then reasonably ascertainable, the estimated amount, determined in good
faith, of such Third Party Claim (a “Claim Notice”) with reasonable promptness
to the Indemnifying Party. If the Indemnified Party fails to provide the Claim
Notice with reasonable promptness after the Indemnified Party receives notice of
such Third Party Claim, the Indemnifying Party shall not be obligated to
indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party's ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the “Dispute Period”) whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under this Section and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim. The following provisions shall also apply.

(x) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.

Page 16

--------------------------------------------------------------------------------



(y) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.

 
(z) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

Page 17

--------------------------------------------------------------------------------

                                                           
          (ii)                      In the event any Indemnified Party should
have a claim under paragraph (a) of this Section against the Indemnifying Party
that does not involve a Third Party Claim, the Indemnified Party shall deliver a
written notification of a claim for indemnity under paragraph (a) of this
Section specifying the nature of and basis for such claim, together with the
amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an "Indemnity Notice") with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party's rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under paragraph (a) of this Section and the
Indemnifying Party shall pay the amount of such Damages to the Indemnified Party
on demand. If the Indemnifying Party has timely disputed its liability or the
amount of its liability with respect to such claim, the Indemnifying Party and
the Indemnified Party shall proceed in good faith to negotiate a resolution of
such dispute; provided, however, that it the dispute is not resolved within
thirty (30) days after the Claim Notice, the Indemnifying Party shall be
entitled to institute such legal action as it deems appropriate.

                                            c.                      The
indemnity agreements contained herein shall be in addition to (i) any cause of
action or similar rights of the indemnified party against the indemnifying party
or others, and (ii) any liabilities the indemnifying party may be subject to.

                                            11.                    JURY TRIAL
WAIVER. The Company and the Purchaser hereby waive a trial by jury in any
action, proceeding or counterclaim brought by either of the Parties hereto
against the other in respect of any matter arising out or in connection with the
Transaction Documents.

Page 18

--------------------------------------------------------------------------------

                                            12.                    GOVERNING
LAW: MISCELLANEOUS.

                                            a.                      (i)
                     This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the
non-exclusive jurisdiction of the federal courts whose districts encompass any
part of the state courts of San Diego County, California as in connection with
any dispute arising under this Agreement or any of the other Transaction
Documents and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions or to any claim that such
venue of the suit, action or proceeding is improper. To the extent determined by
such court, the Company shall reimburse the Purchaser for any reasonable legal
fees and disbursements incurred by the Purchaser in enforcement of or protection
of any of its rights under any of the Transaction Documents. Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law. THE PARTIES HEREBY IRREVOCABLY WAIVE ANY RIGHT THEY MAY HAVE
TO, AND AGREE NOT TO REUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

                                            (ii)                     The Company
and the Purchaser acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement or the other Transaction
Documents were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and the other Transaction Documents and to enforce specifically
the terms and provisions hereof and thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.

                                            b.                      Failure of
any party to exercise any right or remedy under this Agreement or otherwise, or
delay by a party in exercising such right or remedy, shall not operate as a
waiver thereof.

                                            c.                      This
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties hereto.

                                            d.                      All pronouns
and any variations thereof refer to the masculine, feminine or neuter, singular
or plural, as the context may require.

                                            e.                      A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto.

                                            f.                      This
Agreement may be signed in one or more counterparts, each of which shall be
deemed an original.

                                            g.                      The headings
of this Agreement are for convenience of reference and shall not form part of,
or affect the interpretation of, this Agreement.

                                            h.                      If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

Page 19

--------------------------------------------------------------------------------

                                            i.                     This
Agreement may be amended only by an instrument in writing signed by the party to
be charged with enforcement thereof.

                                            j.                     This
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

                                            13.                  NOTICES. Any
notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of

                                            (a)                   the date
delivered, if delivered by personal delivery as against written receipt therefor
or by confirmed facsimile transmission,

                                            (b)                   the fifth
Trading Day after deposit, postage prepaid, in the United States Postal Service
by registered or certified mail, or

                                            (c)                   the third
Trading Day after mailing by domestic or international express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by ten (10) days’ advance written notice
similarly given to each of the other parties hereto):

COMPANY: Lithium Exploration Group Inc.   3200 N Hayden Road, Suite 235  
Scottsdale, AZ 85251   Attn: Alex Walsh   Telecopier No.: +1.480.641.4794    
PURCHASER: Vista Capital Investments, LLC   La Mesa, California 91941   Attn:
David J. Clark, Principal   Telecopier No.: _______________________

                                          14.                  SURVIVAL OF
REPRESENTATIONS AND WARRANTIES. The Company’s and the Purchaser’s
representations and warranties herein shall survive the execution and delivery
of this Agreement and the delivery of the Certificates and the payment of the
Purchase Amount, and shall inure to the benefit of the Purchaser and the Company
and their respective successors and assigns.

[Balance of page intentionally left blank]

Page 20

--------------------------------------------------------------------------------

                                            IN WITNESS WHEREOF, this Agreement
has been duly executed by the Purchaser and the Company as of the date set first
above written.

VISTA CAPITAL INVESTMENTS, LLC.     By: [sign2.jpg] Name: David J. Clark Title:
Principal


    LITHIUM EXPLORATION GROUP, INC.   By: [sign1.jpg] Alexander Walsh Chief
Executive Officer

Page 21

--------------------------------------------------------------------------------


  ANNEX I FORM OF NOTE         ANNEX II FORM OF WARRANT

Page 22


--------------------------------------------------------------------------------

